Citation Nr: 0813857	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  04-25 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
education assistance benefits pursuant to Chapter 1606, Title 
10, United States Code.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991 during Operation Desert Shield/Storm.  He also had 
eleven months of prior active duty, which, per computer 
verification information indicates that he served from 
October 25, 1989, to September 25, 1990.  The veteran has 
also served on active duty with the US Air Force.  However, 
confirmation of that service is not of record.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a decision of March 2003 from the Muskogee, 
Oklahoma, Regional Office (RO), of the Department of Veterans 
Affairs (VA), which denied the appellant's claim for Chapter 
1606 educational benefits.

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The veteran has come before the VA asking that his 
educational benefits be extended.  He claims that they should 
be extended because he had additional active duty service 
including service in a combat area.  The record suggests that 
since filing his claim, the veteran has returned to active 
duty with the US Air Force Reserves.  

The Montgomery GI Bill-Selected Reserve (Chapter 1606, of 
Title 10, United States Code) is an educational assistance 
program enacted by Congress.  This program is for members of 
the Selected Reserve of the Army, Navy, Air Force, Marine 
Corps, and Coast Guard, and the Army and Air National Guard.  
The Reserve components decide who is eligible for the 
program.  VA makes the payments for the program.  Chapter 
1606 assists eligible persons to further their education 
after high school.  It provides educational assistance for 
people enrolled in approved programs of education or 
training.  It is the first such program that does not require 
service in the active Armed Forces in order to qualify.  38 
C.F.R. §§ 21.7520, 21.7540 (2007).

In pertinent part, a reservist initially becomes eligible 
when he/she enlists, reenlists, or extends an enlistment as a 
reservist so that the total period of obligated service is at 
least six years from the date of such enlistment, 
reenlistment, or extension.  38 C.F.R. § 21.7540 (2007).  The 
RO has indicated that the appellant's delimiting date was 
September 26, 2000.  The basic ending date for eligibility 
for educational benefits under the Montgomery GI Bill-
Selected Reserve provisions is the last day of the 10-year 
period beginning on the date the reservist became eligible 
for such benefits.  38 C.F.R. § 21.7550(a)(1) (2007).  Since 
the appellant's initial period of active service with the 
Marine Corps Reserves ended September 25, 1990, it is 
possible that the ten-year period would end September 26, 
2000.

However, under 38 C.F.R. § 21.7550(b) (2007), if he was 
recalled to active duty under section 12301(a), 12301(d), 
12301(g), 12302, or 12304 of Title 10, U.S. Code, the period 
of this active duty plus four months shall not be considered 
in determining the time limit on eligibility.  The appellant 
was called to active duty from November 1990 to May 1991, but 
it is not known under what authority the appellant was 
recalled to serve.  Moreover, on his VA Form 9, dated in June 
2004, he contended that he was in combat "on the dates 
listed," referencing March 2003 dates, and he also indicated 
that he was placed on temporary active duty for almost a 
year. 

The Board attempted to verify the veteran's service via a 
Remand that issued in November 2006.  In that Remand, the 
Board requested that the following development occur:

1.  The RO is to obtain the appellant's 
complete personnel records, to include 
copies of all orders calling him to 
active duty from the Marine Corps 
Reserves.

2.  The RO is to request complete 
verification of all periods of Reserve 
service from the National Personnel 
Records Center or the Marine Corps 
Reserve.

The claim was returned to the AMC in Washington, DC.  The AMC 
subsequently referred the claim back to the RO and it 
attempted to contact the veteran to obtain additional 
information with respect to his service.  A response has not 
been received from the veteran.  The record indicates that 
electronic mail was sent to an unknown Department of Defense 
agency and that information was obtained from that branch.  
However, there is no indication on the records where the 
information was obtained from and there is no indication that 
the RO attempted to obtain from the actual service copies of 
the veteran's pay records, his DD 214, or his personnel file 
showing his dates of service.  

In the present case, without additional documentation as to 
all dates of service and type of service, the Board is still 
unable to conduct an independent review of the record to make 
a determination on the issue on appeal.  While the Board has 
no reason to doubt the RO's factual reports, in order to 
conduct a de novo review of the claim, the Board requires 
official records in support of the findings noted by the RO.  
Because this has not been accomplished, the Board finds that 
RO and the AMC did not comply with the remand instructions.  
In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals of Veterans Claims, hereinafter the 
Court, held that a remand by the Board confers on a claimant, 
as a matter of law, the right to compliance with the remand 
orders, and that the Secretary of Veterans Affairs has a 
concomitant duty to ensure compliance with the terms of the 
remand.  As the documents obtained did not specifically 
attain the information needed by the Board, the claim must be 
returned to the RO for the requested information.

Accordingly, the case is REMANDED for the following action:

The RO/AMC is hereby put on notice that 
the veteran served as an enlisted person 
in the US Marine Corps Reserves and the 
US Air Force Reserves.  As such, his 
official records may be located in many 
different locations and that any requests 
made should reference the veteran's 
social security number, his military 
service number, his duty status, and the 
branch of service (USMCR and USAFR).

The RO/AMC should attempt to verify, 
through official channels, the veteran's 
periods of service in the US Marine Corps 
and US Air Force.  The National Personnel 
Records Center (NPRC), Headquarters 
Marine Corps [Personnel Management 
Support Branch (MMSB), 2008 Elliot Road, 
Quantico, Virginia 22134-5030], and the 
United States Air Force Personnel Center 
[HQ ARPC/DPSCA/B, 6760 E. Irvington 
Place, Suite 4600, Denver, Colorado 
80280-4600] should be contacted, if 
necessary, as should any other potential 
storage facilities noted in M21-1, Part 
III, 4.01.

The RO/AMC should also contact the 
Defense Finance and Accounting Service 
(DFAS).  The RO/AMC should address its 
inquiries to DFAS-CL/PMCAA and/or DFAS 
Cleveland, Anthony J. Celebrezze Federal 
Building, 1240 East 9th Street, 
Cleveland, Ohio 44199-2055.

Each of the agencies/units/organizations 
contacted should be asked to confirm and 
provide the following information:

a.  The veteran's periods of active duty 
service. 
b.  The veteran's periods of inactive 
duty for training service, including the 
specific dates trained. 
c.  The dates in which the veteran was 
paid for inactive duty for training 
service while in the US Marine Corps 
Reserves and US Air Force Reserves.  
Copies of the veteran's Leave and Earning 
Statements should be obtained and 
included in the claims folder for review. 
d.  If the veteran performed inactive 
duty for training and did not receive 
compensation for that training, the 
organization should note that also.  If 
the veteran did not receive compensation 
for his training, but did perform said 
training, the dates of that training 
should be noted.
e.  If the veteran was in a combat zone, 
the inclusive dates of that service along 
with any information concerning that 
service should be obtained and included 
in the claims folder. 

Additionally, copies of any and all 
personnel records should be requested and 
included in the claims folder.  All 
records and other relevant information 
are to be made part of the claims folder.  
If the records cannot be obtained, this 
should be noted in the claims folder.

If any of the above records cannot be 
obtained and the VA does have affirmative 
evidence that they do not exist, then the 
RO/AMC should inform the veteran of the 
records that the VA was unable to obtain, 
including what efforts were made to 
obtain them.  Also the RO/AMC should 
inform the veteran that VA will proceed 
to decide his appeal without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.

Only after all of the veteran's military records have been 
obtained from both branches of services and included in the 
claims folder, the RO/AMC should readjudicate the claim.  If 
the benefits sought on appeal remain denied, the appellant 
and the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



